Citation Nr: 0008878	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1993, for the grant of service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from April 1988 until 
August 22, 1990.

This appeal arises from a regional office determination in 
May 1995 granting service connection for peptic ulcer 
disease, with an evaluation of 10 percent, and assigning an 
effective date of October 29, 1993, for the grant of such 
service connection.  The appellant has appealed on the basis 
that she filed a claim for service connection for this 
disability prior to October 29, 1993.

The Board of Veterans' Appeals (the Board) remanded the case 
in November 1997 to search for additional information.  After 
such search was completed, the regional office again denied 
an effective date earlier than October 29, 1993, for the 
grant of service connection for peptic ulcer disease.


FINDINGS OF FACT

1.  The regional office has attempted to obtain all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim.

2.  An initial claim for service connection for peptic ulcer 
disease was received from the veteran on October 29, 1993.

3.  A search at various regional offices for any additional 
records indicating that a claim for service connection for 
peptic ulcer disease was filed by the veteran earlier than 
October 29, 1993, has been negative.


CONCLUSION OF LAW

The effective date for the grant of service connection for 
peptic ulcer disease is October 29, 1993, the initial date of 
receipt of such claim, which was filed more than one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Indianapolis, Indiana, Regional Office received a claim 
for service connection for duodenal (peptic) ulcers on 
October 29, 1993.  At the same time, the appellant submitted 
a letter stating that she had initially filed for 
compensation when she was discharged from service in August 
1990 at the Denver, Colorado, Regional Office.  She stated 
that she moved to Texas later in August 1990, informing the 
Regional Office in Denver, Colorado, and advising this 
regional office where she could be reached in Texas.  The 
letter further recalled that she received a notice to report 
for an examination at Fort Hood, Texas, but because she was 
pregnant, she obtained a later date for such examination, 
which she attended, but the records were never forwarded to 
the regional office in San Antonio, as she verified by 
calling that office.  She has claimed that her file was then 
lost, and she did not reopened her claim for compensation 
benefits until October 1993, after she moved to Indiana.  

Thereafter, the appellant submitted a statement from a 
private physician, dated in November 1993, indicating that he 
had examined the veteran in January 1993.

In July 1994, the Indianapolis, Indiana, Regional Office 
requested that she provide any correspondence from any other 
regional office concerning any claim filed by her in 1990.  
No response was received from the appellant.

The veteran underwent a VA examination at a VA facility in 
May 1994.

In May 1995, the regional office granted service connection 
for peptic ulcer disease, evaluated as 10 percent disabling, 
effective from October 29, 1993, date of claim.  Thereafter, 
the veteran disagreed with the effective date of the grant of 
service connection for peptic ulcer disease.

Pursuant to the Board's remand in November 1997, the Denver, 
Colorado, Waco, Texas, and Houston, Texas, Regional Offices 
reported that a search of their records found no claims 
folder for the veteran, or other records pertaining to the 
veteran.

Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with facts found, but shall not be earlier than 
the date of receipt of application therefor.  The effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application is received within one year from such date of 
discharge or release.  Otherwise, the effective date of the 
award of disability compensation will be the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant or his or her representative 
may be considered an informal claim. 38 C.F.R. § 3.155. 

In this case, the Indianapolis, Indiana, Regional Office 
received the claim for service connection for peptic ulcer 
disease on October 29, 1993.  Subsequently, evidence 
established entitlement to service connection for this 
disability, and the veteran was granted service connection 
for peptic ulcer disease, evaluated as 10 percent disabling, 
effective from October 29, 1993.

The veteran has maintained, on appeal, that she filed a claim 
for compensation benefits at an earlier time at regional 
offices in Denver, Colorado, and San Antonio  Texas.  
However, a search by the Denver, Colorado, Houston, Texas, 
and Waco, Texas, Regional Offices failed to reveal any claim 
or other records pertaining to the veteran.  (There is no VA 
regional office in San Antonio.  There is a veterans 
assistance office, but no records are maintained there and no 
compensation claims processing activities are accomplished 
there.)  As a result, the only written documentation of a 
claim filed for compensation benefits for peptic ulcer 
disease is the one received from the veteran on October 29, 
1993.  As the veteran's claim was filed more than one year 
after discharge from service, October 29, 1993 is the 
earliest date that may be assigned for the grant of service 
connection for peptic ulcer disease.

The Board is at a loss to reconcile the appellant's 
recollections of the events between August 1990 and October 
1993 with the content of the official record.  While it is 
possible that a bare claim could be lost or mislaid in 
transmission between an intake office and an adjudication 
office, the appellant's account of being scheduled for an 
examination would imply that the claim was received and 
processed.  Once a claim reaches that stage, it would be 
virtually impossible to be totally lost, since computerized 
backup entries are created, and are available nationwide 
through the BIRLS tracking system, and other paperwork is 
generated, typically to obtain service medical records and to 
schedule the official VA examination.  There are no records 
which show that this ever happened, as the appellant claims.  
VA rating examinations were never conducted at military 
facilities, and her service records were not ordered until 
after the 1993 claim.  Thus, her account of being scheduled 
for a VA examination at Ft. Hood, and having that examination 
for VA purposes is not plausible as documentation of a VA 
claim being filed.  It is much more plausible that, because 
of her pregnancy at the time of discharge, she sought medical 
care through the military medical system, an agency which is 
entirely distinct and separate from the VA, but did not 
understand the distinction.  



ORDER

Entitlement to an effective date earlier than October 29, 
1993, for the grant of service connection for peptic ulcer 
disease is not established.  The benefit sought on appeal is 
denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 
- 5 -

- 1 -


